ELLIS, Judge.
This suit is the result of an intersectional' collision which occurred in the Parish of East Baton Rouge on October 28th, 1960 and was filed on June 15, 1961 in which appellants were made defendants by the plaintiff in the principal action and in which appellants denied liability of the plaintiff, but filed a third party complaint against appellees herein for the purpose of obtaining contribution in the event that appellants were cast in the principal action.
Appellees third-party defendants, filed the exception of no cause or right of action which was duly sustained dismissing appellant’s third-party petition, from which the latter has appealed.
By Act 30 of 1960 the Legislature amended Article 2103 of the LSA-Revised Civil Code so as to accord tort feasors the right to demand and obtain contribution from a joint tort feasor or feasors, and this amendment became effective on January 1st, 1961.
The exception in this case was levelled at the fact that the cause of action herein arose prior to the effective date of the amendment of Article 2103 of the LSA-Revised Civil Code by Act 30 of 1960, and, therefore, the third-party plaintiffs had no right to demend and obtain contribution.
The Supreme Court of Louisiana considered the same question in the recent case of Brown v. New Amsterdam Casualty Company, 243 La. 271, 142 So.2d 796, and held that the date of judicial demand was controlling as to appellants’ right to demand and obtain contribution. Therefore, on June 15, 1961, when this suit was filed the amendment to Article 2103 of the LSA-Revised Civil Code under and by virtue of Act 30 of the Legislature of the State of *338Louisiana for the year 1960 was in full force and effect, and appellants third-party plaintiffs had a right to file the petition herein for the purpose of demanding and obtaining contribution from appellees third-party defendants.
Counsel for appellees third-party defendants readily concedes that the case of Brown v. New Amsterdam Casualty Company, supra, does express the current jurisprudence applicable to the factual situation of this case, although they disagree with the conclusion and opinion of the case.
For the above and foregoing reasons the judgment of the District Court is hereby reversed, annulled and set aside, and the exception of no cause or right of action filed herein is hereby overruled and the case remanded to the District Court for further proceedings in accordance with law.
Reversed.